 

EXHIBIT 10.4

 

MEDICAL TRANSCRIPTION BILLING, CORP.

EXECUTIVE EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of the 1st day of May, 2018 between Medical
Transcription Billing, Corp., a Delaware Company (the “Company”) and Bill Korn
(the “Executive”).

 

WHEREAS, the Executive has been employed by the Company or one of its
subsidiaries prior to the date hereof as Chief Financial Officer;

 

WHEREAS, the Executive possesses unique knowledge of the business and affairs of
the Company, including its policies, methods, personnel and operations; and

 

WHEREAS, the Board of Directors of the Company (the “Board of Directors”)
believes it to be in the best interests of the Company to ensure the Executive’s
continued employment by the Company in the capacity and under the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements hereinafter set forth, the Company and Executive agree as follows:

 

1.                   Effective Date. This Employment Agreement shall become
effective on May 1, 2018. (the “Effective Date”).

 

2.                   Employment. The Company hereby employs the Executive and
the Executive hereby accepts employment all upon the terms and conditions herein
set forth.

 

3.                   Duties. The Executive shall perform such management duties
for the Company and its affiliates as may from time to time be assigned and
which are consistent with his title of Chief Financial Officer. The Executive
hereby promises to perform and discharge, well and faithfully, all duties of his
position. If Executive is elected as a director or officer of any affiliate of
the Company, the Executive shall serve in such capacity or capacities without
further compensation.

 

4.                   Extent of Services.

 

(a)                 The Executive shall devote his entire time, attention and
energies to the business of the Company and shall not during the term of this
Employment Agreement be engaged in any other business activity whether or not
such business activity is pursued for gain, profit or other pecuniary advantage;
but this shall not be construed as preventing the Executive from investing his
personal assets in businesses which do not compete with the Company in such form
or manner as will not require any services on the part of the Executive in the
operation of the affairs of the companies in which such investments are made and
in which his participation is solely that of an investor, nor shall this be
construed as preventing the Executive from purchasing securities in any Company
whose securities are regularly traded provided that such purchases shall not
result in his collectively owning beneficially at any time one percent (1%) or
more of the equity securities of any Company engaged in a business competitive
to that of the Company, without the express prior written consent of the
Company.

 



 

 

 



(b)                It shall not be a violation of this Agreement for the
Executive to serve on corporate, civic or charitable boards or committees; or
deliver lectures, fulfill speaking engagements or teach at educational
institutions, so long as such activities, separately or in the aggregate, do not
materially interfere with the performance of the Executive’s responsibilities as
an employee of the Company in accordance with this Agreement.

 

5.                   Compensation.

 

(a)                 For services rendered under this Employment Agreement, the
Company shall pay the Executive a salary determined annually by the Board of
Directors (the “Base Salary”), payable (after deduction of applicable payroll
taxes) in the same manner and on the same payroll schedule in which Company
employees receive payment. Executive’s Base Salary as of the Effective Date
shall be $250,000. The Executive shall also be eligible for and participate in
such fringe benefits as shall be generally provided to executives of the
Company, including those under the Medical Transcription Billing, Corp. Amended
and Restated Equity Incentive Plan which may be adopted from time to time during
the term hereof by the Company.

 

(b)                The Board of Directors shall review the Executive’s
compensation at least once a year and effect such increases in the Base Salary
as the Board of Directors, in its sole discretion, determines are merited, based
upon the Executive’s performance and consistent with the Company’s compensation
policies. At the conclusion of each Fiscal Year, the Executive shall be eligible
for, and the Board of Directors in its sole discretion may award, an executive
bonus based on the achievement of objectives established by the Board of
Directors in line with the rules of the Company’s bonus plan. Executive’s Target
Bonus is equal to 100% of Base Salary.

 

6.                   Paid Time Off. During the term of this Employment
Agreement, the Executive shall be entitled to the same number of paid days off
pursuant to the Company’s customary paid time off policy as he has on the date
of this Employment Agreement.

 

7.                   Expenses. During the term of this Employment Agreement, the
Company shall reimburse the Executive for all reasonable out-of-pocket expenses
incurred by the Executive in connection with the business of the Company and in
performance of his duties under this Employment Agreement upon the Executive’s
presentation to the Company of an itemized accounting of such expenses with
reasonable supporting data.

 

8.                   Term. The Executive’s employment under this Employment
Agreement shall commence on the Effective Date and shall expire on the second
year anniversary date thereof. The term of employment shall automatically be
extended for consecutive periods of one (1) year each unless notice of
termination of employment is given by either party hereto at least ninety (90)
days prior to the expiration of the initial or any renewal term, in which case,
this Agreement shall terminate at the end of such initial or renewal term, as
the case may be. In the case of a renewal and unless otherwise agreed to in
writing by parties, the terms and conditions of this Employment Agreement shall
apply to any renewals or extensions thereto. Notwithstanding the foregoing, the
Company may, at its election, terminate the Executive’s employment hereunder as
follows:

 



Page 2 of 10

 

 



(i)                  Upon thirty (30) days’ notice if the Executive becomes
physically or mentally incapacitated or is injured so that he is unable to
perform the services required of him hereunder and such inability to perform
continues for a period in excess of twenty-six (26) weeks and is continuing at
the time of such notice; or

 

(ii)                For “Cause” upon notice of such termination to the
Executive. For purposes of this Employment Agreement, the Company shall have
“Cause” to terminate its obligations hereunder upon (A) the reasonable
determination by the Board of Directors that the Executive has repeatedly failed
to substantially to perform his duties hereunder (other than as a result of his
incapacity due to physical or mental illness or injury), which failure amounts
to a repeated and consistent neglect of his duties hereunder, (B) the reasonable
determination by the Board of Directors that the Executive materially fails or
refuses to comply with any lawful regulation or policy of the Company, and fails
to correct the non-compliance following written notice from the Company, (C) the
reasonable determination by the Board of Directors that the Executive has
engaged or is about to engage in conduct materially injurious to the Company,
(D) the Executive’s having been convicted of a felony or a misdemeanor involving
moral turpitude, (E) a material breach by the Executive of any of the other
covenants or representations herein or any other agreement between Executive and
the Company, or (F) fraud, theft, embezzlement or misappropriation of Company
property or funds; or

 

(iii)              Without Cause at any time upon notice of such termination to
the Executive; or

 

(iv)               Without Cause within twelve months after a Change in Control.
Change in Control for purposes of this Agreement, unless the Board determines
otherwise, shall be deemed to have occurred at such time as: (A) any person (as
the term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the Exchange Act)) is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of voting
securities of the Company representing more than 50% of the Company s
outstanding voting securities or rights to acquire such securities except for
any voting securities issued or purchased under any employee benefit plan of the
Company or its subsidiaries, (B) Any sale, lease, exchange or other transfer (in
one transaction or a series of transactions) of all or substantially all of the
assets of the Company, (C) a plan of liquidation of the Company or an agreement
for the sale or liquidation of the Company is approved and completed, or (D) The
Board determines in its sole discretion that a Change in Control has occurred,
whether or not any event described above has occurred or is contemplated; or

 

(v)                Upon the death of the Executive.

 

In addition, the Executive shall have the right to terminate this Employment
Agreement upon notice to the Company if, without his consent, his
responsibilities and duties on the date hereof are materially reduced (a
“Material Demotion”) and such Material Demotion continues for ten (10) business
days after the date of notice to the Company. A Material Demotion shall be
treated as a termination by the Company without Cause and the Executive shall be
entitled to receive salary continuation pay as provided by, and subject to the
terms and conditions of, subparagraph 9(c) below.

 



Page 3 of 10

 

 



9.                   Payment Upon Termination.

 

(a)                 If this Employment Agreement is terminated pursuant to
paragraph 8(i) above, the Executive shall receive disability pay from the date
of such termination until the second anniversary of the Effective Date at the
rate of 50% of the Base Salary, reduced by applicable payroll taxes and further
reduced by the amount received by the Executive during such period under any
Company-maintained disability insurance policy or plan or under Social Security
or similar laws. Such disability payments shall be paid periodically to the
Executive as provided in paragraph 5(a) for the payment of salary.

 

(b)                If the Employment Agreement is terminated pursuant to
paragraph 8(ii) or 8(v) above, the Executive shall receive no salary
continuation pay or severance pay.

 

(c)                 If this Employment Agreement is terminated pursuant to
paragraph 8(iii) or 8(iv) above, or as a result of the Executive having
terminated this Employment Agreement following a Material Demotion, the
Executive shall receive salary continuation pay for the remainder of the
contractual term, but not in any event for less than twenty-four months from the
date of such termination (“Salary Continuation Period”), equal to the
Executive’s most recent annual salary plus his target bonus (as determined under
the bonus plan last in effect for the Executive). In addition, the Company shall
pay the premiums necessary to continue Executive’s group health coverage for the
Salary Continuation Period under the applicable provisions of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), provided Executive elects to
continue and remains eligible for those benefits under COBRA, and does not
become eligible for health coverage through another employer during this period;
provided, however, that the salary continuation payments, bonus and other
benefits described in this paragraph 9(c) shall cease if the Executive shall,
directly or indirectly, be in breach of his obligations under paragraph 13
hereof. Such salary continuation payments (less applicable payroll taxes) shall
be paid periodically to the Executive as provided in paragraph 5(a) for the
payment of the Base Salary.

 

(d)                If the Company shall decide not to renew this Employment
Agreement, the Executive shall receive severance pay, for a period of
twenty-four months following the date of expiration of the then current term
(“Severance Pay”), equal to the Executive’s most recent annual salary (excluding
any and all executive bonus plan amounts). Such severance payments (less
applicable payroll taxes) shall be paid periodically to the Executive as
provided in paragraph 5(a) for the payment of the Base Salary. The Executive
hereby agrees to make a smooth transition of responsibilities during that ninety
(90) day period and the Executive further agrees not to take any legal action
against the Company related to said non-renewal and termination of employment.

 



Page 4 of 10

 

 



(e)                 During the Salary Continuation Period or Severance Period,
the Executive shall be under no obligation to mitigate the costs to the Company
of the salary continuation or severance payments, and, no compensation that the
Executive may receive from another employer during the salary continuation or
severance period shall be offset against amounts owed to Executive hereunder.
Notwithstanding the foregoing, in order to be entitled to the payments under
paragraphs 9(c) and (d), Executive shall be required to execute and deliver (and
not revoke) a release of all employment related claims against the Company in a
form attached hereto as Exhibit A.

 

10.                Representations. The Executive hereby represents to the
Company that (a) he is legally entitled to enter into this Employment Agreement
and to perform the services contemplated herein and is not bound under any
employment or consulting agreement to render services to any third party, (b) he
has the full right, power and authority, subject to no rights of third parties,
to grant to the Company the rights contemplated by paragraph 11 hereof, and (c)
he does not now have, nor within the last three years has had, any ownership
interest in any business enterprise (other than interest in publicly traded
Companys where his ownership does not exceed one percent (1%) or more of the
equity capital) which is a customer of the Company, any of its subsidiaries, or
from which the Company or any of its subsidiaries purchases any goods or
services or to whom such Companys owe any financial obligations or are required
or directed to make any payments.

 

11.                Inventions. The Executive hereby sells, transfers and assigns
to the Company or to any person or entity designated by the Company all of the
entire right, title and interest of the Executive in and to all inventions,
ideas, disclosures and improvements, whether patented or unpatented, and
copyrightable material, made or conceived by the Executive, solely or jointly,
during the term hereof which relate to methods, apparatus, designs, products,
processes or devices, sold, leased, used or under consideration or development
by the Company or any of its affiliates or which otherwise relate to or pertain
to the business, functions or operations of the Company or any of its affiliates
or which arise from the efforts of the Executive during the course of his
employment for the Company or any of its affiliates. The Executive shall
communicate promptly and disclose to the Company, in such form as the Company
requests, all information, details and data pertaining to the aforementioned
inventions, ideas, disclosures and improvements; and the Executive shall execute
and deliver to the Company such formal transfers and assignments and such other
papers and documents as may be necessary or required of the Executive to permit
the Company or any person or entity designated by the Company to file and
prosecute the patent applications and, as to copyrightable material, to obtain
copyright thereof. Any invention relating to the business of the Company and its
affiliates and disclosed by the Executive within one year following the
termination of this Employment Agreement shall be deemed to fall within the
provisions of this paragraph unless proved to have been first conceived and made
following such termination.

 



Page 5 of 10

 

 



12.                Disclosure of Information. The Executive recognizes and
acknowledges that the trade secrets, know-how and proprietary processes of the
Company and its affiliates as they may exist from time to time are valuable,
special and unique assets of the business of the Company and its affiliates,
access to and knowledge of which are essential to the performance of the
Executive’s duties hereunder. The Executive will not, during or after the term
of his employment by the Company or any of its affiliates, in whole or in part,
disclose such secrets, know-how or processes to any person, firm, Company,
association or other entity for any reason or purpose whatsoever, nor shall the
Executive make use of any such property for his own purposes or for the benefit
of any person, firm, Company or other entity (except the Company and its
affiliates) under any circumstances during or after the term of his employment,
provided that after the term of his employment these restrictions shall not
apply to such secrets, know-how and processes which are then in the public
domain (provided that the Executive was not responsible, directly or indirectly,
for such secrets, know-how or processes entering the public domain without the
Company’s consent).

 

13.                Non-Competition. During the term of Executive’s employment
hereunder and for a period beginning on the date of termination of Executive’s
employment hereunder for any reason and ending on the later of one (1) year
after the date of this Agreement or one (1) year after any such termination of
employment (“Non-Competition Period”) Executive shall not:

 

a)                   without the prior written consent of the Company, directly
or indirectly, as an Executive, employer, agent, principal, proprietor, partner,
stockholder, consultant, employee, director, or corporate officer, engage in any
business or render any services to any business that is in competition with the
business of the Company; and

 

b)                   (i) solicit any employee of the Company to engage in a
competitive business or (ii) solicit customers of the Company on behalf of any
company or entity whose business is competitive with the Company.

 

If the scope of any restrictions contained in Subsections (a) or (b) of this
Section 13 are too broad to permit enforcement of such restrictions to their
full extent, then such restrictions shall be enforced to the maximum extent
permitted by law, and Executive hereby consents and agrees that such scope may
be judicially modified accordingly in any proceeding brought to enforce such
restrictions.

 

14.                Injunctive Relief. If there is a breach or threatened breach
of the provisions of paragraph 11, 12 or 13 of this Employment Agreement, the
Company shall be entitled to an injunction restraining the Executive from such
breach. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies for such breach or threatened breach.

 

15.                Insurance. The Company may, at its election and for its
benefit, insure the Executive against accidental loss or death, and the
Executive shall submit to such physical examination and supply such information
as may be required in connection therewith.

 

16.                Notices. Any notice required or permitted to be given under
this Employment Agreement shall be sufficient if in writing and if sent by
registered mail to the Executive at his home address as reflected on the records
of the Company, in the case of the Executive, or Medical Transcription Billing
Company Inc., 7 Clyde Road, Somerset New Jersey 08873, in the case of the
Company.

 



Page 6 of 10

 

 

17.                Waiver of Breach. A waiver by the Company or the Executive of
a breach of any provision of this Employment Agreement by the other party shall
not operate or be construed as a waiver of any subsequent breach by the other
party.

 

18.                Governing Law. This Employment Agreement shall be governed by
and construed and enforce in accordance with the laws of the State of New Jersey
without giving effect to the choice of law or conflict of laws provisions
thereof.

 

19.                Assignment. This Employment Agreement may be assigned,
without the consent of the Executive, by the Company to any of its affiliates,
or to any other person, partnership, Company, or other entity which has
purchased substantially all the assets of the Company, provided such assignee
assumes all the liabilities of the Company hereunder.

 

20.                Severability. If any provision of any part of this Agreement
is determined to be invalid or unenforceable, such invalidity or
unenforceability shall not invalidate or render unenforceable any other portion
of this Agreement. The entire Agreement shall be construed as if it did not
contain the particular invalid or unenforceable provision(s) and the rights and
obligations of the Parties shall be construed and enforced accordingly.

 

21.                Entire Agreement. This Employment Agreement contains the
entire agreement of the parties and supersedes any and all agreements, letter of
intent or understandings between the Executive and (a) the Company, (b) any of
the Company’s principle shareholders, affiliates or subsidiaries regarding
employment. This Employment Agreement may be changed only by an agreement in
writing signed by a party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.

 

[Signature page follows]

 

Page 7 of 10

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day first herein above written.

 



EXECUTIVE         By: /s/ Bill Korn     Bill Korn         MEDICAL TRANSCRIPTION
BILLING, CORP., INC.         By: /s/ Shruti Patel     Shruti Patel     General
Counsel  

 







Page 8 of 10

 

 

EXHIBIT A

SEPARATION AGREEMENT AND RELEASE

 

I, ______________________________, hereby acknowledge that Medical Transcription
Billing, Corp. (“the Company”) has advised me by letter dated
_____________________(“the Letter”) of the pay and benefits to which I am
entitled in connection with the separation of my employment with the Company,
and the separation pay which it has agreed to pay to me in exchange for my
signing this Separation Agreement and Release (“Release”). I further hereby
acknowledge that the Company has advised me that I have a period of forty-five
(45) days from the date of such Letter to sign the Release. I also understand
that I have a period of seven (7) days following the date of my signature on the
Release to change my mind and cancel this Release by sending a written
revocation notice to the attention of General Counsel, Medical Transcription
Billing, Corp, 7 Clyde Road, Somerset, NJ 08873. I understand that this Release
is not enforceable until after the end of the seven (7) day period. I understand
and agree that, should I revoke my Release, I will return any severance pay paid
to me by the Company in exchange for signing the Release.

 

In consideration of such separation pay as set forth above and in the Letter, to
which I acknowledge I am not otherwise entitled, I hereby voluntarily release
the Company, the Company’s respective associates, affiliates, predecessors,
successors, subsidiaries, parents, or agents of any of them, and the directors,
officers, employees and agents of any of them, and shareholders (all the parties
mentioned immediately before shall be referred to as the “Released Parties”)
from, and waive any right to personal benefit arising from any proceedings or
lawsuits, in connection with any and all claims relating to my employment, or
the separation of my employment which I have or may have or acquire up to the
date of my signature on this Release, including, but not limited to, claims of
discrimination whether arising under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967 as amended, the Older Workers
Benefit Protection Act, the Rehabilitation Act of 1973, the Americans with
Disabilities Act, the Civil Rights Act of 1991 or any other federal, state or
local law. Moreover, I release all claims and waive all rights to file a
judicial action and to receive personal benefit in connection with any other
proceeding against the Released Parties arising from claims of breach of
contract, claims for benefits other than those required by applicable law,
claims for additional compensation and/or commissions, claims that the
separation of my employment was wrongful, unjust or a violation of public policy
or any other claim arising out of any matter concerning the Company or Released
Parties in any form which may have occurred prior to the date of my signature on
this Release.

 

I agree that I will not, directly or indirectly, engage in any conduct or make
any statement disparaging or criticizing in any way the Company or any of its
subsidiaries or affiliates or any of their respective officers, directors or
employees nor shall you, directly or indirectly, engage in any conduct or make
any statement that could be reasonably expected to impair the goodwill or
reputation of the Company or any of its subsidiaries or affiliates, in each
case, except to the extent required by law, and then only after consultation
with the Company to the extent possible. The Company agrees it will use its
reasonable efforts to ensure that the Company does not, directly or indirectly,
engage in any conduct or make any statement disparaging or criticizing you in
any way, or engage in any other conduct or make any other statement that could
be reasonably expected to impair your business reputation, except to the extent
required by law, and then only after consultation with Executive to the extent
possible; provided, that any refusal by the Company to give a reference shall
not be a breach of this provision.

 

I recognize that this Release shall be binding upon and apply to all of my
heirs, executors, administrators, successors and assigns. In the event that
state law restricts general releases and provides me with statutory rights, I
also waive my right to such statutory protection to the full extent lawfully
possible. This Release shall run to and benefit the Company and its respective
associates, affiliates, predecessors, successors, subsidiaries, parents, or
agents of any of them, assigns and the past and present directors, officers,
agents, and employees.

 



Page 9 of 10

 

 

I agree that the Company has advised me in writing of my right to consult with
an attorney prior to signing this Release and has provided me with sufficient
time to review and sign the Release. I have carefully read and fully understand
the contents of the Release and my voluntary signature is evidence of my intent
to be legally bound by its terms.

 







________________________________________   ______________________________ (Print
or Type Name)   (Witness Name - Printed or Typed)      
________________________________________   _______________________________
Signature   Witness Signature       Date ______________________________  
Date___________________________



 







Page 10 of 10

 

